KNAPPEN, C. J.
Epitomized Opinion
trict of Ohio. This is a writ to review a judgment rendered in favor of Pump Co.' against Templar Motors Co. for the latter’s refusal to accept 5,800 Copley primers for use on automobiles, contracted October, 1919, by Motors Co.’s predecessor to be purchased from Pump Co., the obligations of which contract had prior to its breach been assumed by Motors Co. July 21, 1920, Motors Co., which had received and accepted 4200 primers, refused to accept any more of 10,000 ordered. Jury was waived and trial court found the following facts: At time contract was repudiated by Motors Co., Pump 'Co-, had on hand all material necessary for manufacture of 5800 primers and had expended upon them all labor necessary for completion with exception of labor which would cost $580; that upon repudiation of contract, Pump Co. ceased to expend any further labor upon primers; that there was not at that time nor since that time any available market for the primers in their then condition, or in a completed condition; that the material remaining in Pump Co.’s hands for primers was valued at $300. Judgment was rendered in Pump Co.’s favor for contract price of 5800 primers less $580, labor cost of their completion, and $300 as salvage value of material remaining on Pump Co.’s hands.
Motors Co. assigned as error the rule applied by trial court for measuring Pump Co.’s damage's for breach of contract, and also admission of incompetent evidence. The vice president of Pump Co. had testified that the cost of completing primers was $580 and junk value $200 to $300. He admitted some of his testimony was derived from cost records kept by his company. Motors Co.’s motion to require cost records brought in was overruled and objection to vice president’s testimony as being secondary evidence was also overruled'. Circuit Court in affirming judgment of Judge Westenhaver held: 1. The 1 trial court applied correct measure of damages to facts as found. The court followed provisions of Uniform Sales Act which is in force both in Massachusetts and Ohio.
2. As the vice president was also general manager of Pump Co. factory, it was nto reversible error to allow him to testify even though his testimony and calculations were derived in part from cost records and foreman of shop.